Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10, 14-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring biological product without significantly more. The claim(s) are written as a product by process wherein a stimulation technique is applied to a patient to allegedly enhance the amount of product produced. The product being naturally occurring endogenous Mesenchymal stem cells. However, the electroacupuncture stimulation which is alleged to affect stem cell mobilization, does not appear to produce anything different from naturally occurring, migrating endogenous mesenchymal stem cells that occur in nature due to various forms of naturally occurring injury and tissue repair. 
Examples of articles submitted on Applicant’s IDSs demonstrating the natural occurrence of mobilized stem cells include:
“Treating of Inflammatory Diseases with Mesenchymal Stem Cells” Newman et al. page 117, column 2, first full paragraph for MSC cell migration (i.e. mobilization)
“Mobilization of bone marrow mesenchymal stem cells in vivo augments bone healing in a mouse model of segmental bone defect” Kumar et al. (2012). See Discussion section first paragraph last sentence.
“Signals from the Sympathetic Nervous System Regulate Hematopoietic Stem Cell Egress from Bone Marrow” Katayama (2006). See for instance figure 7 D describing naturally occurring pathways for stem cell mobilization and circulation.

Thus , claims 8-10 are drawn to ineligible subject matter as being a naturally occurring substance. Claims 15-17 are drawn to the naturally occurring delivery of naturally occurring substance (mobilized stem cells) to target areas of the body.

Claims 8-10 recite mobilized mesenchymal stem cells whereas claim 14 recites mesenchymal stem cells and an acceptable carrier.  
For the analysis of the claim under 35 USC 101, the Applicant is directed to MPEP 2106.
For step 1 of the 35 USC 101 eligibility analysis, claims 8-10 and 14 are directed to a statutory category; i.e. a composition in a product by process method and thus the claims are drawn to one of the statutory categories, namely a product. For step 2A claims 8-10 and 14 are directed to a product that occurs in nature, and thus are considered a judicial exception. For step 2B of 35 USC 101 eligibility analysis, there are no additional elements that add significantly more to the judicial exception. Since the claim is drawn to the mobilized stem cell, per se, and the product provides no other ingredients or steps that when producing them that would materially affect the nature of the naturally occurring cells, the claim is not eligible under 35 USC 101. As noted above mobilized stem cells invoke by injury or by acupuncture, merely effects their mobility and the mobilized cells are the same structure regardless of induction. For claim 14, endogenous fluid is an acceptable carrier for endogenous mesenchymal stem cells.

Concerning the patent eligibility under 35 USC 101 for claims 15 - 17, the claims  recite methods of delivering the mobilized mesenchymal stem cells produced by the methods of claim 4, to damaged tissue with an acceptable carrier. Therefor the claims are eligible as being a useful method under the 4 statutory subclasses. The examiner again notes that there is no distinction between naturally occurring migratory MSCs and EA mobilized MSC. Thus the product delivered (mobilized MSCs) are a judicial exception. Furthermore, the delivery steps  provide no additional steps other than that which naturally occur within the body in mobilizing, migrating and delivering the migrating endogenous mesenchymal cells to damaged tissue.  See the example references cited above. For claim 15, the examiner considers the delivery of mesenchymal Stem cells by the blood stream to damage tissue by “intravenous injection”. It is noted that Applicant does not specify a delivery vehicle such as a hypodermic needle .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al “Mesenchymal Stromal Cells with Immunosuppressive Potential Can be mobilized into peripheral blood by Electro-Acupuncture”  or Moldenhauer “Mobilization of CD133(+)CD34(-) cells in healthy individuals following whole-body acupuncture for spinal cord injuries”, either reference in view of Greiner et al US 2014/0214113. Lui et al and Moldenhauer teaches the mobilization of mesenchymal stem cells using electroacupuncture for a therapeutically effective amount but do not specify using at least two of LI-4, LI-11, GV-14 or GC-20 acupuncture sites. Since the choice of acupuncture site has not been demonstrated to make any difference over other know acupuncture sites the choice of site and number of sites to amplify the mobilization would have been obvious. Moreover Greiner teaches applying EA to at least on of LI-4, LI-11 and GV-20  (see para. [0023]) in the range of 1hz to 15 Hz for up to 60 minutes. It would have been obvious to select the acupuncture sites at least one sit from LI-4, LI11 and GV -20 to apply EA to produce mobilized MSCs. For claims 22-25, the use of the mobilized stem cells to treat damaged or inflamed tissue is the objective of each of Lui et al, (immunosuppressive potential), Moldenhauer (SCI) or Greiner (fig. 18) is apparent. For claim 24, the treatments generate mobilized MSCs and thus likely inherently use amperages in the .5 -3.5 mA range or otherwise would be obvious.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al “Mesenchymal Stromal Cells with Immunosuppressive Potential Can be mobilized into peripheral blood by Electro-Acupuncture”  or Moldenhauer “Mobilization of CD133(+)CD34(-) cells in healthy individuals following whole-body acupuncture for spinal cord injuries”, either reference in view of Greiner et al US 2014/0214113. as applied to claims 1-3, 22-26 above, and further in view of  Inoue et al. “The effect of electroacupuncture on tendon repair in a rat Achilles tendon rupture model”. Applicant differs from Lui , Moldenhauer and Greiner in treating tendons with the EA techniques, however such would have been obvious in view of Inoue. The selection of LI-4, LII-11 or GV-20 EA acupuncture points to increase mobilized MSCs in peripheral blood where it maybe delivered to any damaged tissue including tendons would have been obvious.

Claim(s) 4- 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al “Mesenchymal Stromal Cells with Immunosuppressive Potential Can be mobilized into peripheral blood by Electro-Acupuncture”  or Moldenhauer “Mobilization of CD133(+)CD34(-) cells in healthy individuals following whole-body acupuncture for spinal cord injuries”, either reference in view of Greiner et al US 2014/0214113 and further in view of Marasco WO 2011/069121. Applicant differs from Lui et al, Moldenhauer and Greiner in specifying purification techniques for the mobilized stem cells. Such techniques such as removing other blood constituents and culturing cells (colonizing in media) are taught by Marasco for purifying the Stem cells for delivery to the patient. The resulting cells are inherent to the cells taught by Lui, Modenhauer and Greiner which may or may not reflect the purification process of claims 4-6 since only the cells are recited (i.e. not specifically colonized).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792